   Case: 1:15-cv-09069 Document #: 115 Filed: 07/18/19 Page 1 of 1 PageID #:1577




VIA ELECTRONIC FILING SYSTEM and FIRST CLASS MAIL
                                                                                       July 17, 2019

Hon. Sharon Johnson Coleman, U.S.D.J.
United States District Court
Everett McKinley Dirksen United States Courthouse
219 South Dearborn Street
Chicago, IL 60604

       Re:     Thomas Spencer, et al v. First Student Management, Inc. et al
               Docket No.: 15-cv-9069

Dear Judge Coleman:

         This office represents Plaintiffs in the above captioned collective action.

           Attached is a revised Exhibit A to Settlement Agreement, which includes 15
Plaintiffs that were excluded on the original list submitted with the Motion to Approve
Settlement. All of the 15 additional Plaintiffs joined the lawsuit prior to settlement and their
Consent to Join forms are on the case docket e-filed on June 20, 2018.

        Also attached is Proposed Form of Order for Dismissal as to 15 Plaintiffs (that we
were unable to reach to obtain required documents) to substitute for the additional Plaintiffs so
the amounts of the settlement agreement are not to be changed.

          We are respectfully requesting, with the consent of opposing counsel, that Your Honor
“So Order” such that 15 Plaintiffs listed on the revised Exhibit A to the Settlement Agreement
are included in settlement.

         Mr. Michael T. Grosso, counsel for Defendants, has consented to this request.

         Thank you.
                                                      Sincerely,
                                                      CRONIN & BERKOWITZ


                                                      Steven A. Berkowitz


IT IS SO ORDERED

                                         _____________________________________
                                          Hon. Sharon Johnson Coleman, U.S.D.J.
